NEWMAN, J.,
specially concurring.
The majority reaches the right result, but it makes an unnecessary argument and one which is, in my opinion, erroneous. I agree that Bank and DVA did not have constructive notice of Spady’s mortgage, because the modification order, unlike the decree in Partlow v. Clark, 295 Or 778, 671 P2d 103 (1983), does not describe the real property involved. Consequently, the liens of Bank and DVA are prior to those of Spady, and the court did not err when it granted them summary judgments. Without needing to do so, however, the majority also argues that the modification court had authority, with the parties’ consent, to modify the property division of the dissolution judgment. Because I disagree with the majority’s analysis of that issue, I write to address it.
A circuit court, as a domestic relations court, has only the authority that the statute confers:
“A divorce court is a court of limited jurisdiction, and it enjoys no power whatever except that expressly conferred upon it by *59statute. We have held many times that proceedings in a suit for divorce are purely statutory, and the powers which the court exercises are the mere creation of statute. It is well established in this state that a circuit court, though a court of general jurisdiction, when exercising a special power conferred upon it by statute, and not according to the course of common law, is a court of special and inferior jurisdiction, and is limited in its powers to those enumerated in the statute.” Zipper v. Zipper, 192 Or 568, 574, 235 P2d 866 (1951). (Citations omitted.)
The long-standing rule that a court cannot modify a property division of a dissolution judgment survives, even though in 1971 the circuit court, as a domestic relations court, acquired full equity powers.1 As the Supreme Court stated in Pope and Pope, 301 Or 42, 45, 718 P2d 735 (1986):
“The legislature has given the courts the power at any time after a decree of dissolution has been granted to set aside, alter or modify any provision for the support of a party. ORS 107.135(l)(a). Notwithstanding the full equity powers granted to a court in dissolution proceedings (ORS 107.405), there are statutory and caselaw restrictions upon the power of the court. As noted, the property divisions of a decree are not subject to modification.” (Citations omitted).
The majority opinion concedes that the statute does not authorize a court to modify the property division provisions of a dissolution judgment. No Oregon cases give the court that authority. All of the case law is to the contrary. See, e.g., Garnett v. Garnett, 270 Or 102, 526 P2d 549 (1974); Prime v. Prime, 172 Or 34, 139 P2d 550 (1943); Rosseau and Rousseau, 76 Or App 528, 709 P2d 764 (1985); Anderson and Anderson, 65 Or App 16, 670 P2d 170 (1983). The clear rule, apart from the question of consent, continues to be that a court has no authority to modify the property division provisions of a dissolution judgment.
The majority, however, states that because, generally, a consent judgment may be modified with consent, the court may modify the property division provisions of a stipulated dissolution judgment, if the parties consent. Defendant *60cites no authority for that proposition. Certainly, Stites v. McGee, 37 Or 574, 61 P 1129 (1900), on which the majority relies, is not authority. The parties there settled a water rights dispute by a written stipulation, and the court entered a decree. When one of the parties later moved to set aside the decree, the court ruled that it could not do so on an ex parte motion. It stated that a consent judgment “cannot be amended in any way without the consent of all the parties affected by it.” 37 Or at 576. It reasoned that
“a consent decree is not, in a strict legal sense, a judicial sentence or judgment of the court, but is in the nature of a solemn contract between the parties. When a decree is made by the consent of the parties, the court does not inquire into the merits or equities of the case.” 37 Or App at 576.
That reasoning has no application to a dissolution judgment. A dissolution court has the authority and obligation to inquire into equities, even if it is presented with a stipulated judgment. See ORS 107.105(f). Moreover, it does not follow that, because a consent decree in a water rights dispute may not be modified without consent, as the court holds in Stites v. McGee, supra, a court may modify a property division of a dissolution judgment with consent.2
The question is whether, in view of all that the courts have said over the years, we should now hold that the court has authority to modify the property division provisions of a dissolution judgment if the parties consent. I think not. ORS 107.135(1)(a) expressly gives courts the power to modify that portion of the dissolution judgment “as may provide for the * * * support and welfare of the * * * children * * * or for the support of a party.” The statute provides for court involvement in any subsequent modification of spousal or child support. Had the legislature also wanted to give courts the power to modify property division provisions with consent of the parties, it could have done so. It did not. The statute does not provide for the court’s involvement in a property division after *61the judgment, regardless of changes of circumstances. Garnett v. Garnett, supra, 270 Or at 105.
No compelling purpose would be served if we allow the parties by consent to involve the court in the modification of the property division. A division of property primarily allows the parties to disentangle their financial affairs, although it may also reduce financial inequality. Ordinarily, disentanglement can be accomplished at the time of dissolution. Moreover, without court involvement, Graves was free to mortgage his property to Spady, and she was free to record that mortgage to give notice to third parties. Spady did not need to involve the court to protect her interests and to place it in the position of doing what the legislature has not authorized.3 Furthermore, a property division should have finality so that third parties can rely on it in dealing with the property and the former spouses.
For the reasons stated, I disagree with the majority’s analysis. I should add that the majority does not address Spady’s argument that, if the modification court lacked authority to modify the property division provisions, the court should have set aside the entire modification order, including the provision that eliminated Graves’ responsibility to pay spousal and child support. The modification court, however, had power to modify the support provisions, even if it lacked authority to modify the provisions governing property division. Spady did not appeal the modification. Accordingly, the court did not err when it denied her second motion for summary judgment.
*62Joseph, C. J., and Richardson, J., join in this special concurrence.

 ORS 107.405 provides:
“When a court is sitting in a proceedings for annulment or dissolution of a marriage, or for separation, it shall have full equity powers.”


 Spady aiso argues that the court could modify the property settlement agreement, because the provision was intended as “indirect” child and spousal support. I disagree. The agreement states that Spady had remarried and no longer needs or desires support and that Graves will pay schooling, clothing and transportation costs in lieu of yearly payments required under the decree.


 Even if the modification order did describe the real property, I would hold that, because the court lacked statutory authority to modify the property division, DVA and Bank cannot he charged with constructive notice of Spady’s mortgage. They cannot be held to know of an act memorialized in the court’s register that the court had no authority to do. Although there is no direct authority on the point, there are helpful analogies. In High v. Davis, 283 Or 315, 584 P2d 725 (1978), the court held that a subsequent mortgagee could not be charged with constructive notice based on the recordation of a membership agreement where it was not properly acknowledged before recordation. The court found that the mortgagee did have notice, however, because a title company report on the property contained an exception relating to the membership agreement that was sufficient to put the mortgagee on “inquiry notice.” By contrast, the title company report received by Bank and DVA did not refer to Spady’s lien in any form. Furthermore, an unacknowledged deed, although of record, does not give constructive notice to subsequent purchasers or encumbrancers. See Weber v. Richardson, 76 Or 286, 147 P 522, 147 P 1199 (1915); Musgrove v. Bonser, 5 Or 313 (1874).